115 N.J. Super. 346 (1971)
279 A.2d 871
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
ELTON C. PIERCE, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Submitted June 14, 1971.
Decided June 28, 1971.
*347 Before Judges CONFORD, KOLOVSKY and CARTON.
Mr. Stanley C. Van Ness, Public Defender, attorney for appellant (Mr. Edward Weisslitz, Assistant Deputy Public Defender, of counsel and on the brief).
Mr. Joseph Tuso, Cumberland County Prosecutor, attorney for respondent (Mr. Samuel J. Serata, Assistant Prosecutor, of counsel and on the brief).
PER CURIAM.
This second post-conviction application based primarily upon alleged excessiveness of sentence was barred since a prior post-conviction application on the same ground was determined adversely to defendant and not appealed. R. 3:22-3; 3:22-5. Moreover, alleged excessiveness of sentence is not an appropriate ground of post-conviction relief, but only a ground for direct appeal from the conviction unless the sentence is "in excess of or otherwise not in accordance with the sentence authorized by law". R. 3:22-2. This is not such a case.
There is no merit in the additional claim of absence of speedy trial.
Affirmed.